Case 3:20-cr-00042-GMG-RWT Document 35 Filed 12/01/20 Page 1 of 4 PageID #: 146




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG

 UNITED STATES OF AMERICA,


 v.                                                               Criminal Action No. 3:20-CR-42
                                                                  (GROH)

 TIMOTHY JOHN WATSON,

                        Defendant.

      UNITED STATES’ UNOPPOSED MOTION FOR COMPLEX CASE DESIGNATION

         Comes now the United States of America and William J. Powell, United States Attorney

 for the Northern District of West Virginia, by Jarod J. Douglas, Assistant United States Attorney

 for said District, and request the Court to designate this case as complex pursuant to Local Rule of

 Criminal Procedure 16.01(h)(1), based upon the following:

         1.     On November 17, 2020, a Federal Grand Jury in Martinsburg, West Virginia,

 returned the instant Indictment [Doc. 23].        The Indictment contains charges alleging the

 possession and transfer of machinegun conversion devices, also known as “drop in auto sears,”

 which can involve the resolution of novel and complex questions of fact and law. In this regard,

 during the defendant’s detention hearing held on November 17, 2020, defense counsel argued that

 these devices are not technically drop in auto sears because the end users had to subject to the

 devices to a fitting process to install the devices into their AR-style firearms. As such, the

 undersigned anticipates that extensive pretrial litigation may be necessary to address this issue.

         2.     The Indictment arises from a nationwide investigation that has produced, and

 continues to produce, voluminous discovery material that the government continues to process for

 disclosure. For example, the government’s Rule 16 disclosure on November 23, 2020 was

 comprised of approximately 30,000 pages of documentation. In addition, the United States has
Case 3:20-cr-00042-GMG-RWT Document 35 Filed 12/01/20 Page 2 of 4 PageID #: 147




 just recently come in possession of additional discovery material, which is still being processed

 for disclosure. For example, on November 2, 2020, investigators executed a Federal search

 warrant on the defendant’s residence and seized several electronic devices, which are still being

 forensically imaged. Accordingly, the United States asserts that this case is so complex due to

 the nature of the prosecution that it is unreasonable to expect adequate preparation for pretrial

 proceedings or for the trial itself within the time limits established by the Speedy Trial Act.

        3.      On November 17, 2020, the defendant made his initial appearance and was

 arraigned [Doc. 27]. The Court ordered that trial be held on January 12, 2021, preceded by the

 United States’ Rule 16 discovery disclosure on November 24, 2020. For the reasons stated above,

 the undersigned submits that it is unreasonable to expect adequate preparation for pretrial

 proceedings or for the trial itself within these time limits, and that the United States is unable to

 disclose all of the discovery material in its possession pursuant to the current schedule.

        4.      Prior to the filing of this motion, the undersigned was in contact with counsel for

 the defendant, who states no objection to the instant motion.

        5.      In the event that this Court designates this case as complex, the United States will

 endeavor to confer with the defendant not later than seven (7) days following such designation to

 develop a Proposed Complex Case Schedule, as required by Local Rule of Criminal Procedure

 16.01(h)(2). No later than seven (7) days following this conference, the United States intends to

 cause the filing of a Proposed Complex Case Schedule, as required by Local Rule of Criminal

 Procedure 16.01(h)(3).

        WHEREFORE, the United States respectfully requests that the Court designate this case

 as complex pursuant to Local Rule of Criminal Procedure 16.01(h)(1) and vacate the current case

 schedule pending the filing of a Proposed Complex Case Schedule.
Case 3:20-cr-00042-GMG-RWT Document 35 Filed 12/01/20 Page 3 of 4 PageID #: 148




                                          Respectfully submitted,

                                          WILLIAM J. POWELL
                                          UNITED STATES ATTORNEY


                                    By:   /s/ Jarod J. Douglas
                                          Jarod J. Douglas
                                          Assistant U. S. Attorney
Case 3:20-cr-00042-GMG-RWT Document 35 Filed 12/01/20 Page 4 of 4 PageID #: 149




                                CERTIFICATE OF SERVICE

        I, Jarod J. Douglas, Assistant United States Attorney for the Northern District of West

 Virginia, hereby certify that on the 1st day of December 2020, the foregoing UNITED STATES’

 MOTION FOR COMPLEX CASE DESIGNATION was electronically filed with the Clerk of the

 Court using the CM/ECF system which will send notification of such filing to the following:

                                    Shawn McDermott, Esq.
                             Mills McDermott Criminal Law Center
                                     1800 West King Street
                                    Martinsburg, WV 25401
                                     Counsel for Defendant

                                                    WILLIAM J. POWELL
                                                    UNITED STATES ATTORNEY

                                             By:    /s/Jarod J. Douglas
                                                    Jarod J. Douglas
                                                    Assistant U. S. Attorney
